                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

STEVEN MESTER,

                       Petitioner,                   Case No. 1:19-cv-364
v.                                                   Honorable Janet T. Neff
STATE OF MICHIGAN,

                       Respondent.
____________________________/

                                            OPINION

               This is an action brought by an inmate presently housed at the Marshall County Jail

in Plymouth, Indiana. At the time he brought his petition, Petitioner Steven Mester was confined

at the Westville Correctional Facility in Westville, Indiana. Petitioner challenges, under 28 U.S.C.

§ 2241, a detainer filed against him relating to a prosecution for first-degree retail fraud in Van

Buren County, Michigan. (Van Buren Cty. Cir. Ct. Compl., ECF No. 12-2, PageID.64; Van Buren

Cty. Cir. Ct. Register of Actions, ECF No. 11-1, PageID.48.) Petitioner claims that the detainer

and the pending charges are hampering his ability to participate in desired placements and

programming during his Indiana incarceration.

               Petitioner commenced this action in the United States District Court for the Eastern

District of Michigan. That court ordered Respondent to answer the petition. Once Respondent

complied, the court discerned that venue was proper in this Court and, accordingly, transferred the

action here.

               Petitioner filed his petition in the Eastern District on June 13, 2018. At that time,

he asked the court to compel Respondent to forward information regarding the detainer to the State
of Indiana so that Petitioner could challenge the detainer there. Petitioner also claimed there was

insufficient evidence to support the Van Buren County charge. Therefore, Petitioner also asked

the court to dismiss the detainer.

               After filing his petition, Petitioner apparently received the information he needed

to challenge the detainer under the Interstate Agreement on Detainers (IAD). He filed a petition

in the Van Buren County Circuit Court asking that court to remove the detainer. (Verified Pet.,

ECF No. 11-2.)

               By order entered September 4, 2018, the Van Buren County Circuit Court denied

Petitioner’s motion to dismiss the detainer because Petitioner had failed to comply with the

requirement to file a certificate by the official having custody of Petitioner. (Order, ECF No. 11-

3.) Petitioner renewed his motion on October 22, 2018, but he did not remedy the defect that

prompted the court’s denial of the motion in the first instance. (Verified Pet. II, ECF No. 11-4.)

The trial court did not specifically address Petitioner’s second motion with a new order. With

regard to the second motion, the register of actions states: “per judge place documents in file as ex

parte order has previously been sent denying dismissal.” (Register of Actions, ECF No. 11-1,

PageID.49.)

               Respondent notes that Petitioner has never appealed the Van Buren County Circuit

Court’s initial order denying dismissal of the detainer. Nor has Petitioner taken any further action

on his second motion in the Circuit Court or the appellate courts. Petitioner does not claim

otherwise. Indeed, in the petition, Petitioner specifically acknowledged that he did not pursue

available appeals of the issues he was raising. (Pet., ECF No. 1, PageID.7.)

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). See Penry v. Johnson, 532 U.S. 782, 792 (2001).



                                                 2
The AEDPA “prevents federal habeas ‘retrials’” and ensures that state court convictions are given

effect to the extent possible under the law. Bell v. Cone, 535 U.S. 685, 693-94 (2002). Upon

review, and applying the standards of the AEDPA, Petitioner has failed to exhaust available state

remedies. Accordingly, the Court will dismiss the petition without prejudice.

                                              Discussion

                Petitioner challenges a detainer filed against him. This sort of challenge is a “pre-

trial” matter that is properly raised under § 2241. Norton v. Parke, 892 F.2d 476, 478 n.5 (6th Cir.

1989). A detainer is a “request filed by a criminal justice agency with the institution in which a

prisoner is incarcerated, asking the institution either to hold the prisoner for the agency or to notify

the agency when the release of the prisoner is imminent.” Carchman v. Nash, 473 U.S. 716, 719

(1985). Although Petitioner references the Indiana version of the IAD, it is Michigan’s version

that governs a Michigan court’s disposition of his motion. Mich. Comp. Laws § 780.601. The

purpose of this statute is to “encourage the expeditious and orderly disposition” of “charges

outstanding against . . . prisoner[s].” Id.

                The Sixth Circuit has held that exhaustion of administrative remedies under the

IAD is required before a prisoner may seek habeas relief in federal court. Norton, 892 F.2d at 480;

see also Grant v. Hogan, 505 F.2d 1220, 1223 (3d Cir. 1974) (involving a federal prisoner subject

to a state detainer); Slaughter v. Henderson, 470 F.2d 743, 744 (5th Cir. 1972) (per curiam) (same).

Generally, a petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155, 160

(6th Cir. 1994).      Petitioner alleges no facts indicating that he has exhausted available

administrative remedies.

                In this case, Petitioner’s remedy is to file a motion to dismiss any pending charges

in the Michigan circuit court with jurisdiction over the detainer and the charges against him. See



                                                   3
People v. Swafford, 762 N.W.2d 902, 904 (Mich. 2009) (discussing such a motion). He has done

so. His initial motion was unsuccessful. There has been no decision on Petitioner’s second motion.

The next step is to appeal that decision to the Michigan appellate courts. It is too late for Petitioner

to appeal denial of his first motion. But, he can continue to seek a ruling on his second motion

and then, if it is denied, appeal that denial in the appellate courts. In other words, before seeking

relief in federal court, Petitioner must “avail[] himself fully of the state machinery” available to

consider his claim that the state has not complied with the IAD. See Atkins v. Michigan, 644 F.3d

543, 547 (6th Cir. 1981). Because he has not yet done so, the Court will dismiss the petition

without prejudice for lack of exhaustion.

                                    Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 When a habeas petition is denied on procedural grounds, a certificate of

appealability may issue only “when the prisoner shows, at least, [1] that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right and

[2] that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Both showings must be made

to warrant the grant of a certificate. Id.



                                                   4
               Reasonable jurists could not find it debatable whether Petitioner’s application

should be dismissed for lack of exhaustion. Therefore, a certificate of appealability will be denied.

               Moreover, although I conclude that Petitioner has failed to demonstrate that he is

in custody in violation of the constitution and has failed to make a substantial showing of a denial

of a constitutional right, I would not conclude that any issue Petitioner might raise on appeal would

be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

               The Court will enter an order and judgment consistent with this opinion.



Dated:    October 21, 2019                              /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 5
